FIRST DIVISION
                                                 FILED: December 27, 2010



No. 1-10-1956

DON NOWAK,                           )       APPEAL FROM THE
                                     )       CIRCUIT COURT OF
      Plaintiff-Appellant,           )       COOK COUNTY.
                                     )
             v.                      )       No. 09 M6 2436
                                     )
THE CITY OF COUNTRY CLUB             )
HILLS,                               )       HONORABLE
                                     )       LORETTA EADIE-DANIELS,
      Defendant-Appellee.            )       JUDGE PRESIDING.


     JUSTICE HOFFMAN delivered the opinion of the court:

     The plaintiff, Don Nowak, brought this action against the

defendant,    the   City   of   Country   Club    Hills   (City),   seeking

reimbursement, pursuant to the Public Safety Employee Benefits Act

(PSEBA)(820 ILCS 320/1 et seq. (West 2006)), of his proportionate

share of health insurance premium payments incurred after he

sustained a disabling injury.       The circuit court entered summary

judgment in favor of the City, and the plaintiff has appealed.

     The record establishes the following undisputed facts.              In

August 2005, the plaintiff was a full-time law enforcement officer

for the City and also was a member of the local police union, which

had entered into a collective bargaining agreement with the City.

The terms of the collective bargaining agreement provided that the

City would offer health insurance coverage for all police officers

and that those officers who chose to participate in the plan were

obligated to contribute 20% of the applicable insurance premium.
No. 1-10-1956

The   plaintiff   was    a     participant    in   the    plan,   and    his    20%

proportionate share of the insurance premium was regularly deducted

from his paycheck.

      The plaintiff was injured in the line of duty while attempting

to make an arrest on August 21, 2005, and never returned to work as

a police officer.       For the 12-month period from the date of his

injury to August 21, 2006, Nowak received 100% of his salary as

required by section 1(b) of the Public Employee Disability Act

(PEDA) (5 ILCS 345/1 (West 2004)).            In addition, he also received

his full salary and benefits until September 1, 2006, through a

combination of accrued sick and vacation time, two weeks’ light

duty, and temporary total disability payments pursuant to the

Workers’ Compensation Act (820 ILCS 305/1 et seq.(West 2006)).

During the period that the plaintiff was receiving his salary under

the PEDA, the City continued to deduct his 20% share of his health

insurance    premium    from    his   paycheck,    in    accordance      with   the

collective    bargaining       agreement.       The     total   amount    of    the

plaintiff’s health insurance premium contributions during that

period was $3,083.88.

      After the expiration of the one-year PEDA entitlement period

in August 2006, the plaintiff continued to participate in the

City’s health insurance plan and paid his 20% premium contribution

to the City on a monthly basis.             The plaintiff’s payments of his



                                        2
No. 1-10-1956

share of the health insurance premiums after expiration of his PEDA

salary benefits totaled $4,945.88.

     In   February   2008,   the   plaintiff   applied   for   disability

benefits, and on October 14, 2008, the City’s police pension board

awarded him a line-of-duty disability pension, effective September

1, 2006. After the pension board determined that the plaintiff was

entitled to a disability pension, the City began paying 100% of his

health insurance premium costs, as required by section 10(a) of the

PSEBA (820 ILCS 320/10(a) (West 2006)).        Thereafter, the plaintiff

requested that the City reimburse him for that portion of the

health insurance premium paid by him prior to the issuance of the

pension board’s decision, but the City refused.

     The plaintiff then brought this action seeking reimbursement

for his health insurance premium contributions from the date of his

injury to and including the date he was awarded a disability

pension, which included the contributions that were deducted from

his paychecks while he was receiving the PEDA benefits and the

contributions paid by him after the PEDA benefits expired.

     The parties submitted a stipulation of the material facts and

filed cross-motions for summary judgment.        Following briefing and

argument, the circuit court denied the plaintiff’s motion and

entered summary judgment in favor of the City, finding that the

PSEBA “does not authorize retroactive payment of health insurance

benefits prior to the Pension Board’s determination.”          This appeal

                                    3
No. 1-10-1956

followed.

     The plaintiff argues that the circuit court erred in granting

summary judgment for the City and in denying his cross-motion for

summary    judgment   because    the     stipulated    facts   and   applicable

statutory provisions establish that he is entitled to judgment as

a matter of law.           On appeal, a grant of summary judgment is

reviewed de novo.     Murray v. Chicago Youth Center, 224 Ill. 2d 213,

228, 864 N.E.2d 176 (2007).         Further, the propriety of the circuit

court’s decision turns upon a question of statutory construction,

which is also subject to de novo review.          See Acme Markets, Inc. v.

Callanan, 236 Ill. 2d 29, 35, 923 N.E.2d 718 (2009); Senese v.

Village of Buffalo Grove, 383            Ill. App. 3d 276, 278, 890 N.E.2d

628 (2008).

     The fundamental issue presented by this appeal is the date on

which the plaintiff’s entitlement to the health insurance benefit

provided    in   section    10(a)   of   the   PSEBA   was   triggered.     The

plaintiff contends that his right to benefits under that provision

accrued on August 21, 2005, the date of his disabling injury.               The

City, on the other hand, asserts that the plaintiff’s right to the

health insurance benefits did not accrue until the police pension

board found him to be disabled on October 14, 2008.                  We observe

that section 10(a) of the PSEBA does not specify when its benefits

become effective, and we have found no Illinois cases that have


                                         4
No. 1-10-1956

considered the matter.        Consequently, we address this issue as one

of first impression.        In resolving this question, we are called

upon to   construe    the     language       contained    in   two    separate     and

distinct statutes that relate to special benefits afforded to law

enforcement officers and other public safety employees who sustain

disabling injuries in the performance of their duties.

      When interpreting a statute, the primary goal is to ascertain

and give effect to the intent of the legislature, and the most

reliable indication of the legislature’s intent is the plain

language of the statute.       Metzger v. DaRosa, 209 Ill. 2d 30, 34-35,

805 N.E.2d 1165 (2004).       Where the language of the statute is clear

and unambiguous, it is to be given effect without resort to other

aids of statutory construction.          Metzger, 209 Ill. 2d at 35.             Each

word, clause and sentence of the statute should be given reasonable

meaning and     not   rendered    superfluous       or    meaningless.        In    re

Marriage of Kates, 198 Ill. 2d 156, 163, 761 N.E.2d 153 (2001).                      A

reviewing court will not depart from the plain language of a

statute by reading into it exceptions, limitations or conditions

that conflict with the express legislative intent.                   Town & Country

Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d

103, 117, 866 N.E.2d 227 (2007).         Moreover, we are mindful that the

legislature enacts laws with full knowledge of existing laws and of

the   construction    those    laws   have      been     given   by    the   courts.


                                         5
No. 1-10-1956

Illinois Dept. of Healthcare and Family Services ex rel. Wiszowaty,

394 Ill. App. 3d 49, 58-59, 913 N.E.2d 680 (2009).

     The two statutes at issue in this case are the PSEBA and the

PEDA.   The PSEBA is designed to guarantee, inter alia, the health

benefits of public safety employees who have suffered a career-

ending injury, and section 10(a) of that Act provides that the

employer of a full-time law enforcement officer who suffers a

“catastrophic injury” in the line of duty shall pay the “entire

premium” of the employer’s health insurance plan for the injured

employee,    his    spouse,    and   his       dependent   children.    820   ILCS

320/10(a) (West 2006).        The supreme court has interpreted the term

“catastrophic injury” as used in this provision to be synonymous

with an injury resulting in a line-of-duty disability pension under

the Illinois Pension Code (40 ILCS 5/1-101 et seq. (West 2006)).

Krohe v. City of Bloomington, 204 Ill. 2d 392, 398-400, 789 N.E.2d

1211 (2003). Section 10(b) of the PSEBA specifically provides that

“[n]othing in this Section shall be construed to limit health

insurance coverage or pension benefits for which the officer,

firefighter,       spouse,    or   dependent       children   may   otherwise   be

eligible.”    820 ILCS 320/10(b) (West 2006).

     The PEDA is designed to protect an injured employee’s income

for a period of one year, and section 1(b) of that statute states,

in relevant part, as follows:


                                           6
No. 1-10-1956

      “Whenever [a full-time law enforcement officer] suffers

      any injury in the line of duty which causes him to be

      unable to perform his duties, he shall continue to be

      paid by the employing public entity on the same basis as

      he was paid before the injury, with no deduction from his

      sick   leave     credits,      compensatory       time   for   overtime

      accumulations or vacation, or service credits in a public

      employee pension fund during the time he is unable to

      perform his duties due to the result of the injury, but

      not longer than one year in relation to the same injury.”

      5 ILCS 345/1(b) (West 2006).

Section    1(d)   of    the   PEDA    provides      that   a   disabled     employee

receiving salary benefits under that statute “shall not be entitled

to   any   benefits     for   which    he       would   qualify   because    of   his

disability under the provisions of the Illinois Pension Code.”                     5

ILCS 345/1(d) (West 2006).            In addition, any salary compensation

due to the injured employee from workers’ compensation or other

type of insurance carried by the employing public entity shall

revert to that entity while the employee receives salary benefits

under the PEDA.        5 ILCS 345/1(d) (West 2006).

      Upon examination of the above statutory provisions, we find

that the language contained in both the PSEBA and the PEDA is clear

and unambiguous.       Section 1(b) of the PEDA provides that an injured

police officer is entitled to collect his full salary for a period

                                            7
No. 1-10-1956

of one year, and section 10(a) of the PSEBA provides that such an

officer is also entitled to the additional benefit of having his

employer pay the entire premium for the health care plan for the

police officer and his family.         Nothing in the plain language of

either statute precludes an injured police officer from receiving

benefits under both of these statutes at the same time.                 Thus,

contrary to the ruling of the circuit court, there is no explicit

prohibition against the “retroactive payment” of health insurance

benefits under the PSEBA for the period of time from the date of

the disabling accident to the pension board’s decision that the

officer is eligible for a disability pension.             In light of this

circumstance, we construe section 10(a) of the PSEBA and section

1(b) of the PEDA together and find that benefits may be granted

under both provisions simultaneously without offending the purpose

of either statute.           Though this interpretation allows a very

generous benefit to public safety employees who sustain disabling

injuries in the line of duty, we see nothing in the language of

either statute to indicate that the legislature did not intend to

confer such a benefit.

     In seeking to avoid this result, the City first argues that

section 10(a) of the PSEBA confers a benefit that is unknown at

common law and, as such, constitutes a statute in derogation of

common   law   that   must    be   strictly   construed   in   favor   of   the

employing entity that is subjected to its operation. See Murphy v.

                                       8
No. 1-10-1956

Mancari’s Chrysler Plymouth, Inc., 381 Ill. App. 3d 768, 774, 887

N.E.2d 569 (2008); Delaney v. Happel, 185 Ill. App. 3d 951, 954,

542 N.E.2d 46 (1989).    This argument necessarily fails because the

strict-construction rule relied upon by the City commands only that

the court “will not presume that the legislature intended an

innovation of the common law further than that which the statutory

language specifies or clearly implies.”             Williams v. Manchester,

228 Ill. 2d 404, 419, 888 N.E.2d 1 (2008).                 Therefore, even a

strict construction of a statute in derogation of the common law

must be anchored in the statutory language.           As set forth above, we

find nothing in the plain language of section 10(a) of the PSEBA

that imposes any time limitation on a disabled public safety

employee’s right to collect the benefit provided therein.

     The City also contends that the plaintiff’s entitlement to the

health benefits under section 10(a) of the PSEBA was not triggered

until October 14, 2008, because that is the date on which the

police   pension   board     determined   that        he   had   suffered     a

“catastrophic injury,” which is a condition                precedent to the

receipt of benefits under the PSEBA.          We note, however, that the

underlying basis of this argument is fundamentally flawed where the

pension board found that the plaintiff was eligible to collect a

disability   pension    as   of   September    1,    2006,   which   was    the

termination date of his salary benefits under the PEDA, accrued


                                     9
No. 1-10-1956

sick and    vacation    time,    two   weeks’    light   duty,   and    workers’

compensation payments.      Thus, the pension board clearly determined

that the plaintiff was disabled and entitled to a pension as of the

date of the injury, but his right to collect such payments was

deferred so as not to result in duplicative salary benefits from

multiple sources.       We find that the pension board’s decision was

consistent with the language in section 1(d) of the PEDA, which

specifically precludes an injured employee who is receiving salary

benefits under that statute from also receiving salary compensation

under the pension code or as a result of workers’ compensation or

other insurance carried by the employing public entity.                See 5 ILCS

345/1(d) (West 2006)).          That determination does not, however,

affect the claimant’s right to recover under section 10(a) of the

PSEBA because that statutory provision does not relate to salary

compensation but confers an entirely different benefit: the payment

of   the   employee’s    share    of    his     health   insurance      premium.

Consequently, we conclude that an employee who has suffered a

career-ending injury is entitled to payment of his proportionate

share of his health insurance premium by the employing entity as of

the date of the injury, without regard to the fact that the

employee has not yet been found to be eligible for a disability

pension.

     This reasoning leads us directly to the City’s next argument

that its obligation to provide the health insurance benefit under

                                       10
No. 1-10-1956

section    10(a)   of   the    PSEBA    does   not   arise    until    after   the

expiration of the salary benefit provided by section 1(b) of the

PEDA.   In support of this claim, the City relies on section 1(d) of

the PEDA and argues that the salary benefit conferred by the PEDA

is intended to place the injured employee in the same, but not a

better, position as that he would have occupied if he had not been

injured.    We find this argument to be unpersuasive.

      First, the City’s argument fails to take into consideration

the fact that the PSEBA grants additional benefits that are not

dependent upon or limited by other benefits afforded under the PEDA

or any other statute.         As we have previously observed, there is no

language in the PSEBA that prevents application of its terms to

circumstances in which the injured employee is receiving salary

benefits under the PEDA.

      Second, the City’s reliance on section 1(d) of the PEDA is

entirely    misplaced.          As   set     forth   above,    that    provision

specifically precludes an injured employee from collecting salary

compensation in the form of a disability pension or as a result of

workers’ compensation or other insurance carried by the employing

public entity while also receiving the salary benefit provided in

section 1(b) of the PEDA.        See 5 ILCS 345/1(d) (West 2006)).             Yet,

section 1(d) makes no mention of section 10(a) of the PSEBA.               Under

the   interpretive      principle      of    expressio   unius   est    exclusio



                                        11
No. 1-10-1956

alterius, “the enumeration of exceptions in a statute is construed

as an exclusion of all other exceptions.”                        See People ex rel.

Sherman v. Cryns, 203 Ill. 2d 264, 286, 786 N.E.2d 139 (2003);

Plock v. Board of Education of Freeport School District No. 145,

396 Ill. App. 3d 960, 967, 920 N.E.2d 1087 (2009).                   Thus, the fact

that   section      1(d)   of   the   PEDA    does   not    reference    the    PSEBA

indicates that the legislature did not intend for the benefits

under these two statutes to be mutually exclusive.

       Finally, the City contends that the circuit court’s decision

should be affirmed because the interpretation we have adopted above

creates     “obvious       practical     problems”         and     “obvious    budget

difficulties” for a municipal employer who may not know for several

budget years whether it will be obligated to reimburse disabled

employees     for    their      health   insurance     premium       contributions.

Acceptance of the City’s argument would require us to depart from

the plain language of section 10 of the PSEBA by reading into it an

exception in the form of a time limitation that does not appear in

the statute.     Such an interpretation would dilute the effect of the

PSEBA by restricting its application in a manner that was not

expressed by the legislature and would run counter to the purpose

of the Act.    We decline the City’s request to do so.                 Accordingly,

even if the City’s contention with regard to its budgetary concern

is true, it cannot serve as a basis for our insertion of a


                                         12
No. 1-10-1956

limitation that the legislature did not express.

     For the foregoing reasons, the judgment of the circuit court

of Cook County is reversed, and the cause is remanded to the

circuit court with directions to enter summary judgment in favor of

the plaintiff.

     Reversed and remanded with directions.

     HALL, P.J., and LAMPKIN, J., concur.




                                13